Case 18-35437   Doc 37-2   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  B Page 1 of 4
Case 18-35437   Doc 37-2   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  B Page 2 of 4
Case 18-35437   Doc 37-2   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  B Page 3 of 4
Case 18-35437   Doc 37-2   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  B Page 4 of 4
